After a continuance, the opinion of the Court was drawn up by
Weston C. J.
Evans, the officer, having an execution in favor of the defendant against Abraham Knoioles, had no right to *312seise thereon the oxen of the plaintiff. By so doing he became a trespasser, or he might be charged in trover, at the plaintiff’s election. The unjustifiable seisure of the oxen, would be sufficient evidence of conversion. As this was done by the direction and procurement of the defendant, the act of the officer was his act) and he was equally liable in trespass or trover. The tortious taking was itself a conversion. Chapman v. Lamb, 2 Strange, 943. Woodbury et al. v. Long, 8 Pick. 543.

Exceptions overruled.